Exhibit 10.3

 

EXECUTION VERSION

 

This AMENDED AND RESTATED NON-RECOURSE CARVEOUT GUARANTY AGREEMENT (this
“Agreement”) dated as of March 11, 2019, by Owl Rock Capital Corporation II, a
Maryland corporation (the “Guarantor”), in favor of (a) State Street Bank and
Trust Company, a Massachusetts trust company, as Collateral Agent (together with
its successors and assigns in such capacity, the “Collateral Agent”) for and on
behalf of the Secured Parties (as defined in the Credit Agreement referred to
below), and (b) Goldman Sachs Bank USA and its affiliates that are successors
and assigns (“GS”), amends and restates in its entirety the Non-Recourse
Carveout Guaranty Agreement (the “Original Non-Recourse Carveout Guaranty
Agreement”) by the Guarantor in favor of the Collateral Agent and GS dated as of
December 4, 2017.

 

Pursuant to the Sale and Contribution Agreement (the “ORCC II Financing Asset
Transfer Agreement”) dated as of December 4, 2017 between the Guarantor, as
seller (in such capacity, “Seller”), and ORCC II Financing LLC, a Delaware
limited liability company (“ORCC II Financing” and a “Borrower”), as purchaser,
the Seller sold and/or contributed and will sell and/or contribute to ORCC II
Financing certain loans, debt securities and other obligations and assets in
accordance with the terms of the ORCC II Financing Asset Transfer Agreement.

 

Pursuant to the Credit Agreement (as defined below) OR Lending II LLC, a
Delaware limited liability company (“OR Lending II” and a “Borrower”) may
originate certain loans, debt securities and other obligations and assets with
proceeds of Loans (as defined below) under the Credit Agreement and subsequently
transfer such assets to ORCC II Financing.

 

Pursuant to the Amended and Restated Credit Agreement dated as of March 11, 2019
(as amended, modified, supplemented, restated, amended and restated, refinanced
or replaced from time to time, the “Credit Agreement”) among ORCC II Financing
and OR Lending II, as Borrowers (the “Borrowers”), the Lenders party thereto
from time to time, GS, as Administrative Agent (in such capacity, the
“Administrative Agent”), the Collateral Agent and the other parties thereto, the
Lenders have made a credit facility available to the Borrowers in an initial
aggregate principal amount not exceeding U.S.$500,000,000 (such credit facility,
as may be increased pursuant to Section 2.1(f) thereof, the “Credit Facility”,
and the loans thereunder, the “Loans”).

 

The Guarantor and the Borrowers are under common ownership and control.  The
Guarantor will receive significant benefits by virtue of the transactions under
the Credit Agreement and the other Transaction Documents.

 

It is a condition precedent to the extension of the Credit Facility (and it is a
material inducement to the Lenders to make the Loans and for the Administrative
Agent and Collateral Agent to enter into the Credit Agreement) that the
Guarantor unconditionally guarantee the “Guaranteed Obligations” as hereinafter
defined.

 

Accordingly, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

SECTION 1. NATURE AND SCOPE OF UNDERTAKING

 

1.1.                            Undertaking of Obligation.

 

The Guarantor hereby irrevocably and unconditionally guarantees to the
Guaranteed Parties (as hereinafter defined) the payment and performance of the
Guaranteed Obligations (as herein defined) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise. 
The Guarantor hereby irrevocably and unconditionally covenants and agrees that
it is fully and personally liable for the Guaranteed Obligations as a primary
obligor.

 

--------------------------------------------------------------------------------



 

1.2.                            Definitions.

 

Terms used herein but not otherwise defined have the meanings given to them in
the Credit Agreement.  In addition, as used herein:

 

“Guaranteed Obligations” means, at any time:

 

(a)                                 all losses, damages, costs, expenses,
liabilities, claims and other obligations incurred by the Guaranteed Parties
(including reasonable and documented fees of outside counsel and costs
reasonably incurred by the Guaranteed Parties in connection with enforcing their
rights under this Agreement, but excluding punitive damages), arising out of or
in connection with the following:

 

(1)                                 fraud or bad faith misrepresentation by any
of the Sponsor Entities under or in connection with the Transaction Documents or
the transactions contemplated thereby;

 

(2)                                 any Sponsor Entity’s agreement to a material
encumbrance being imposed on any or all of the Collateral in violation of the
Transaction Documents;

 

(3)                                 any misappropriation by, or on behalf of,
any of the Sponsor Entities of funds, including (x) the bad faith or willful
remittance of any Interest Proceeds, Principal Proceeds, Sale Proceeds or other
amounts in respect of the Collateral Obligations to an account other than the
appropriate Transaction Accounts or (y) the use of any funds by, or for the
benefit of, any of the Sponsor Entities other than as permitted pursuant to the
terms of the Transaction Documents;

 

(4)                                 except to the extent permitted under the
Transaction Documents, any transfer of any assets from a Borrower Entity to or
for benefit of (directly or indirectly) any Sponsor Entity, in each case for
less than for reasonably equivalent value; or

 

(5)                                 any bad faith or willful breach of
Section 6.7(e), (f) or (g) of the Credit Agreement or of Section 8.5 of the
Credit Agreement; and

 

(b)                                 the entire amount of the Secured Obligations
outstanding at such time, in the event of the following:

 

(1)                                 any Borrower Entity or the Guarantor (each,
a “Covered Entity”) voluntarily commences a bankruptcy or other insolvency
proceeding or similar proceeding under any Debtor Relief Law; or

 

(2)                                 an involuntary bankruptcy or other
involuntary insolvency or similar proceeding under any Debtor Relief Law is
commenced against a Covered Entity:

 

(x)                                 by a Sponsor Entity; or

 

(y)                                 by any other Person (other than a Guaranteed
Party), but only if (in the case of this clause (y)) the Sponsor Entities fail
to use commercially reasonable efforts to dismiss such proceeding or a Sponsor
Entity colluded with any party to cause the filing of such proceeding; or

 

(3)                                 any bad faith or willful breach (in any
material respect) of Section 9(c) or 10 of ORCC II Financing’s constitutive
document and Section 9(c) or 10 of OR Lending II’s constitutive document, as
amended from time to time, or of Section 5.3 of the Credit Agreement, in each
case that results in the substantive consolidation of the assets and liabilities
of a Covered Entity with another Covered Entity or with any other Person.

 

2

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary in this Agreement or any of the other
Transaction Documents, the Guaranteed Parties shall not be deemed to have waived
any right which any of them may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code (or under any other analogous
provisions of any Debtor Relief Law) to file a claim against any Covered Entity
(other than the Guarantor) in a case under any Debtor Relief Law for the full
amount of the amounts due in respect of the Secured Obligations or to require
that all collateral shall continue to secure all of the amounts due in respect
of the Secured Obligations in accordance with the Transaction Documents.

 

“Guaranteed Parties” means the Collateral Agent (on behalf of and for the
benefit of the Secured Parties), the Secured Parties and GS.

 

“Sponsor Entities” means, collectively:

 

(a)                                 the Borrowers;

 

(b)                                 the Guarantor;

 

(c)                                  the Services Provider;

 

(d)                                 the Sponsor; and

 

(e)                                  each affiliate, director, officer or
employee of any of the entities referred to in clauses (a) through (d) above.

 

1.3.                            Nature of Undertaking.

 

This Agreement is an irrevocable, absolute, continuing agreement by the
Guarantor to indemnify, save and hold the Guaranteed Parties harmless in respect
of the Guaranteed Obligations and not a guaranty of collection.  This Agreement
may not be revoked by the Guarantor and shall continue to be effective with
respect to all Guaranteed Obligations arising or created after any attempted
revocation by the Guarantor.  The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of the Guarantor to the Guaranteed Parties with respect
to the Guaranteed Obligations.  This Agreement may be enforced by the Collateral
Agent (acting upon the written direction of the Requisite Lenders), GS and the
other Guaranteed Parties and shall not be discharged by the assignment or
negotiation of all or part of the Loans or any of the other Secured
Obligations.  This Agreement shall be deemed discharged and the Guarantor shall
be released from any and all liability hereunder upon the payment in full of the
Obligations in accordance with the terms of the Credit Agreement.

 

1.4.                            Guaranteed Obligations Not Reduced by Offset.

 

The parties hereto agree that the Guaranteed Obligations and the liabilities and
obligations of the Guarantor to the Guaranteed Parties hereunder shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of the Borrowers or any other party, against the
Collateral Agent, GS or any other Guaranteed Party, whether such offset, claim
or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

1.5.                            Payment By the Guarantor.

 

If all or any part of the Guaranteed Obligations shall not be punctually paid
when due, whether at demand, maturity, acceleration or otherwise, the Guarantor
shall, within five days of demand by the Collateral Agent (acting upon the
written direction of the Requisite Lenders), and without presentment, protest,
notice of protest, notice of non-payment, notice of intention to accelerate the

 

3

--------------------------------------------------------------------------------



 

maturity, notice of acceleration of the maturity, or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to the Collateral Agent at the applicable
Corporate Trust Office or GS at GS’s address as set forth herein.  Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations, and may be made from time to time
with respect to the same or different items of Guaranteed Obligations.  Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

1.6.                            No Duty To Pursue Others.

 

It shall not be necessary for the Collateral Agent, GS, or any other Guaranteed
Party (and the Guarantor hereby waives any rights which the Guarantor may have
to require the Collateral Agent, GS and each other Guaranteed Party), in order
to enforce the obligations of the Guarantor hereunder, first to (i) institute
suit or exhaust its remedies against the Borrowers or others liable on the Loans
or on the other Guaranteed Obligations or any other Person, (ii) enforce the
Collateral Agent’s or GS’s rights (or any other collateral agent’s rights)
against any Collateral, as applicable, which shall ever have been given to
secure the Guaranteed Obligations, (iii) join the Borrowers or any others liable
on the Guaranteed Obligations in any action seeking to enforce this Agreement,
(iv) exhaust any remedies available to the Collateral Agent, GS, any such other
collateral agent or any other Guaranteed Party against any Collateral, as
applicable, which shall ever have been given to secure the Guaranteed
Obligations, or (v) resort to any other means of obtaining payment of the
Guaranteed Obligations.  No Guaranteed Party shall be required to mitigate
damages or take any other action to reduce, collect or enforce the Guaranteed
Obligations.

 

1.7.                            Waivers.

 

The Guarantor waives any objection to the provisions of the Transaction
Documents and hereby waives notice of (i) acceptance of this Agreement, (ii) any
amendment, extension or restructuring of the Transaction Documents, (iii) the
execution and delivery by the Borrower Entities and the Collateral Agent of any
documents arising under Credit Agreement or any other Transaction Documents, as
applicable, (iv)  the Collateral Agent’s or GS’s transfer or disposition of the
Guaranteed Obligations, or any part thereof, (v) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any Collateral for the Guaranteed
Obligations, (vi) protest, proof of non-payment or default by the Borrowers, the
Guarantor or any other obligor or guarantor, or (vii) any other action at any
time taken or omitted by the Collateral Agent or GS and, generally, all demands
and notices of every kind in connection with this Agreement, the Transaction
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and the obligations hereby guaranteed.

 

1.8.                            Payment of Expenses.

 

In the event that the Guarantor should breach or fail to timely perform any
provisions of this Agreement, the Guarantor shall, immediately upon demand by
the Collateral Agent or GS, pay the Collateral Agent or GS, as applicable, all
costs and expenses (including court costs and reasonable attorneys’ fees and
disbursements) incurred and documented by the Collateral Agent or GS in the
enforcement hereof or the preservation of the Collateral Agent’s or GS’s rights
hereunder.  In no event shall the Collateral Agent or GS be required to pay any
of the Guarantor’s costs and expenses in connection with such action or
otherwise.

 

1.9.                            Effect of Bankruptcy.

 

In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other Debtor Relief Law, or any judgment, order or decision
thereunder, or any agreement, stipulation or settlement, the Collateral Agent,
GS or any other Guaranteed Party must rescind or restore any payment, or any
part thereof, received by the Collateral Agent, GS or such other Guaranteed
Party in satisfaction of the Guaranteed Obligations, as set forth herein, any
prior release or discharge from the terms of this Agreement given to the
Guarantor by the Collateral Agent, GS or any other Guaranteed Party, as

 

4

--------------------------------------------------------------------------------



 

applicable, shall be without effect, and this Agreement shall remain in full
force and effect.  It is the intention of the Borrowers and the Guarantor that
the Guarantor’s obligations hereunder shall not be discharged except by
performance of such obligations and then only to the extent of such performance.

 

1.10.                     Waiver of Subrogation, Reimbursement and Contribution.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Guarantor hereby unconditionally and irrevocably waives any and all rights it
may now or hereafter have under any agreement, at law or in equity (including,
without limitation, any law subrogating the Guarantor to the rights of the
Collateral Agent (on behalf of the Secured Parties) or GS), to assert any claim
against or seek subrogation, contribution, indemnification or any other form of
reimbursement from the Borrowers or any other party liable for payment of any or
all of the Guaranteed Obligations for any payment made by the Guarantor under or
in connection with this Agreement or otherwise, in each case until the Secured
Obligations have been indefeasibly paid in full.

 

1.11.                     The Borrowers, Etc.

 

The term “Borrowers” as used herein shall include any new or successor
corporation, association, partnership (general or limited), limited liability
company, joint venture, trust or other organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of either
Borrower or any interest in either Borrower; and reference to any other “Covered
Entity” or “Sponsor Entity” will include any new or successor corporation,
association, partnership (general or limited), limited liability company, joint
venture, trust or other organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of such other Covered
Entity or Sponsor Entity.

 

SECTION 2. EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR’S
OBLIGATIONS

 

The Guarantor hereby consents and agrees to each of the following, and agrees
that its obligations under this Agreement shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which the Guarantor might otherwise have as a result of or in
connection with any of the following:

 

2.1.                            Modifications.

 

Any renewal, extension, increase, modification, alteration or rearrangement of
all or any part of the Guaranteed Obligations, the Transaction Documents or any
other document, instrument, contract or understanding between the Borrowers and
the Guaranteed Parties, or any other parties, pertaining to the Guaranteed
Obligations or any failure of the Collateral Agent, GS or any other Person to
notify the Guarantor of any such action.

 

2.2.                            Adjustment.

 

Any adjustment, indulgence, forbearance or compromise that might be granted or
given by the Guaranteed Parties to the Credit Parties or the Guarantor.

 

2.3.                            Condition of the Borrower Entities or Guarantor.

 

The insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Covered Entity or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any Covered Entity; or any sale, lease or
transfer of any or all of the assets of any Covered Entity or any changes in the
shareholders, partners or members of any Covered Entity; or any reorganization
of any Covered Entity.

 

5

--------------------------------------------------------------------------------



 

2.4.                            Invalidity of Guaranteed Obligations.

 

The invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including without
limitation the fact that (i) the Guaranteed Obligations, or any part thereof,
exceeds the amount permitted by law, (ii) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (iii) the officers or
representatives executing the Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) any Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from such Borrower or
(vi) the creation, performance or repayment of the Guaranteed Obligations (or
the execution, delivery and performance of any document or instrument
representing part of the Guaranteed Obligations or executed in connection with
the Guaranteed Obligations, or given to secure the repayment of the Guaranteed
Obligations) is illegal, uncollectible or unenforceable, or (vii) the
Transaction Documents have been forged or otherwise are irregular or not genuine
or authentic, it being agreed that the Guarantor shall remain liable hereon
regardless of whether the Borrowers or any other person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 

2.5.                            Release of Obligors.

 

Any full or partial release of the liability of any Borrower Entity in respect
of the Guaranteed Obligations, or any part thereof, or any other person or
entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations, or any part thereof, it being recognized,
acknowledged and agreed by the Guarantor that the Guarantor may be required to
pay the Guaranteed Obligations in full without assistance or support of any
other party, and the Guarantor has not been induced to enter into this Agreement
on the basis of a contemplation, belief, understanding or agreement that other
parties will be liable to pay or perform the Guaranteed Obligations, or that the
Collateral Agent, GS or any other Guaranteed Party will look to other parties to
pay or perform the Guaranteed Obligations.

 

2.6.                            Other Collateral.

 

The taking or accepting of any other security, collateral, guaranty or other
assurance of payment for all or any part of the Guaranteed Obligations.

 

2.7.                            Release of Collateral.

 

Any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.

 

2.8.                            Care and Diligence.

 

The failure of the Collateral Agent or GS any other party to exercise diligence
in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of the
Collateral Agent, GS or any other party (i) to take or prosecute any action for
the collection of any of the Guaranteed Obligations or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------



 

2.9.                            Unenforceability.

 

The fact that any collateral, security, security interest or lien contemplated
or intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations, or any part thereof, shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by the Guarantor that it is not
entering into this Agreement in reliance on, or in contemplation of the benefits
of, the validity, enforceability, collectability or value of any of the
collateral for the Guaranteed Obligations.

 

2.10.                     Offset.

 

The Loans, the other Guaranteed Obligations and the liabilities and obligations
of the Guarantor hereunder shall not be reduced, discharged or released because
of or by reason of any existing or future right of offset, claim or defense of
the Borrowers or any other party against the Collateral Agent or any other
Guaranteed Party, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

 

2.11.                     Merger.

 

The reorganization, merger or consolidation of any Covered Entity into or with
any other corporation or entity.

 

2.12.                     Preference.

 

Any payment by the Borrowers or any other Credit Party to any of the Lenders,
the Administrative Agent or any other Guaranteed Party is held to constitute a
preference under any Debtor Relief Laws, or for any reason to any of the
Lenders, the Administrative Agent or any other Guaranteed Party is required to
refund such payment or pay such amount to the Borrowers or someone else.

 

2.13.                     Other Actions Taken or Omitted.

 

Any other action taken or omitted to be taken with respect to the Transaction
Documents, the Guaranteed Obligations, or the security and collateral therefor,
whether or not such action or omission prejudices the Guarantor or increases the
likelihood that the Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof.  It is the unambiguous and unequivocal intention
of the Guarantor that it shall be obligated to pay the Guaranteed Obligations
when due, notwithstanding any occurrence, circumstance, event, action, or
omission whatsoever, whether contemplated or uncontemplated, and whether or not
otherwise or particularly described herein, which obligation shall be deemed
satisfied only upon the full and final payment and satisfaction of the
Guaranteed Obligations.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Guaranteed Parties as follows:

 

3.1.                            Benefit.

 

It is under common ownership and control with the Borrowers, and has received,
or will receive, direct and indirect benefit from the making of this Agreement
with respect to the Guaranteed Obligations.  The entry into this Agreement is in
its best interests.

 

3.2.                            Familiarity and Reliance.

 

It is familiar with, and has independently reviewed books and records regarding,
the financial condition of the Borrower Entities and is familiar with the value
of any and all Collateral or collateral intended to be created as security for
the payment of the Loans or Guaranteed Obligations; however, it is not relying
on such financial condition or the Collateral as an inducement to enter into
this Agreement.

 

7

--------------------------------------------------------------------------------



 

3.3.                            No Representation By Collateral Agent, Etc.

 

No representation or warranty has been made by the Collateral Agent, GS or any
other party to it in order to induce it to execute this Agreement.

 

3.4.                            Guarantor’s Financial Condition.

 

As of the date hereof, and after giving effect to this Agreement and the
contingent obligation evidenced hereby, it is, and will be, solvent, and has and
will have property and assets sufficient to satisfy and repay its obligations
and liabilities (including contingent liabilities).

 

3.5.                            Legality.

 

The execution, delivery and performance by the Guarantor of this Agreement and
the consummation of the transactions contemplated hereunder do not, and will
not, contravene or conflict with any law, statute or regulation whatsoever to
which the Guarantor is subject or constitute a default (or an event which with
notice or lapse of time or both would constitute a default) under, or result in
the breach of, any indenture, mortgage, charge, lien, or any contract, agreement
or other instrument to which the Guarantor is a party or which may be applicable
to the Guarantor.  This Agreement is a legal and binding obligation of the
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

 

3.6.                            Survival.

 

All representations and warranties made by the Guarantor herein shall survive
the termination hereof.

 

3.7.                            Execution and Delivery.

 

This Agreement has been duly executed and delivered by the Guarantor.

 

SECTION 4. LIEN SUBORDINATION

 

4.1.                            Liens Subordinate.

 

The Guarantor agrees that any liens, security interests, judgment liens, charges
or other encumbrances upon the Borrower Entities’ respective assets securing
payment of any amounts at any time owing to the Guarantor shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon the Borrower Entities’ respective assets
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of the Guarantor, the Collateral Agent or GS (or any other
Person) presently exist or are hereafter created or attach.  Without the prior
written consent of the Collateral Agent (acting at the direction of the
Requisite Lenders), the Guarantor shall not (a) exercise or enforce any
creditor’s right it may have against the Borrower Entities, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, deeds of trust,
security interests, collateral rights, judgments or other encumbrances on assets
of the Borrower Entities (if any) held by the Guarantor.

 

SECTION 5. MISCELLANEOUS

 

5.1.                            Waiver.

 

No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, GS or any other Person, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right.  The

 

8

--------------------------------------------------------------------------------



 

rights of the Collateral Agent, GS and the other Guaranteed Parties hereunder
shall be in addition to all other rights provided by law.  No modification or
waiver of any provision of this Agreement, nor consent to departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved.  No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

 

5.2.                            Notices.

 

Any notice, demand, statement, request or consent made hereunder shall be in
writing and shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed by first class mail return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery or by electronic delivery in legible form at the addresses set
forth below or to such other address as either party shall in like manner
designate in writing.  The addresses of the parties hereto are as follows:

 

if to the Guarantor:

 

c/o Owl Rock Capital Corporation II

399 Park Ave 38th Floor

New York, NY 10022

Telephone:                                   (212) 419-3004

E-mail:                                                        alan@owlrock.com

Attention:                                         Alan Kirshenbaum

 

if to the Collateral Agent:

 

State Street Bank and Trust Company, as Collateral Agent

State Street Bank and Trust Company,

as Collateral Agent

1 Iron Street

Boston, MA 02210

E-mail:                                                       
StateStreetSPV@StateStreet.com

Attention:                                         Structured Trust & Analytics

Ref:                                                                      ORCC
II Financing LLC

 

if to GS:

 

Goldman Sachs Bank USA

Email:                                                           
gs-pfi-mo-confidential@gs.com

Attention:                                       Operations

 

With a copy to:

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

 

5.3.                            Invalid Provisions.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement, unless such continued effectiveness of this Agreement, as

 

9

--------------------------------------------------------------------------------



 

modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.

 

5.4.                            Amendments.

 

This Agreement may be amended only by an instrument in writing executed by the
party or an authorized representative of the party against whom such amendment
is sought to be enforced.

 

5.5.                            Parties Bound; Assignment; Joint and Several.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives;
provided that the Guarantor may not, without the prior written consent of the
Collateral Agent (acting at the direction of the Requisite Lenders) and GS,
assign any of its rights, powers, duties or obligations hereunder.

 

5.6.                            Headings.

 

Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Agreement.

 

5.7.                            Recitals.

 

The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

5.8.                            Counterparts.

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be convenient or required.  It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart.  All counterparts shall
collectively constitute a single instrument.  It shall not be necessary in
making proof of this Agreement to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto.  Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

5.9.                            Rights and Remedies.

 

If the Guarantor becomes liable for any indebtedness owing by any of the
Borrower Entities to the Collateral Agent or any other Guaranteed Party, by
endorsement or otherwise, other than under this Agreement, such liability shall
not be in any manner impaired or affected hereby and the rights of the
Collateral Agent, GS or such other Guaranteed Party hereunder shall be
cumulative of any and all other rights that the Collateral Agent, GS and such
other Guaranteed Parties may have against the Guarantor.  The exercise by the
Collateral Agent, GS or any other Guaranteed Party of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

 

5.10.                     Governing Law/Venue.

 

(a)                                 THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

(b)                                 THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF

 

10

--------------------------------------------------------------------------------



 

MANHATTAN IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND THE GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH FEDERAL OR NEW YORK STATE COURT.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT THAT IT MAY LEGALLY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE GUARANTOR
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR
PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO IT AT THE
ADDRESS SET FORTH IN SECTION 5.2 HEREOF.  THE GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(c)                                  Without limiting clause (b) above, the
Guarantor hereby appoints and consents to CT Corporation (the “Process Agent”)
as its agent upon whom process or demands may be served in any action arising
out of or based on this Agreement or the transactions contemplated hereby.  The
Guarantor may at any time and from time to time vary or terminated the
appointment of such Process Agent or appoint an additional process agent;
provided that the Guarantor will maintain in the Borough of Manhattan, The City
of New York, an office or agency where notices and demands to or upon the
Guarantor in respect of this Agreement may be served.

 

5.11.                     Waiver of Right To Trial By Jury.

 

THE GUARANTOR, THE COLLATERAL AGENT AND GS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES HERETO.  EACH OF THE GUARANTOR, THE
COLLATERAL AGENT AND GS ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR SUCH PARTIES ENTERING INTO THIS AGREEMENT.

 

5.12.                     Reinstatement in Certain Circumstances.

 

If at any time any payment of the principal of or interest on the Loans or any
other amount payable by the Borrowers under the Transaction Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of a Borrower, or otherwise, the Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment has been due but not made at such time.

 

5.13.                     Third-party Beneficiary.

 

Each of the Lenders is an express third-party beneficiary of this Agreement and
can enforce rights hereunder.

 

5.14.                     The Collateral Agent.

 

It is acknowledged and agreed that, in connection with the Collateral Agent’s
acceptance of this Agreement and the exercise of its rights hereunder, the
Collateral Agent shall be entitled to all of its rights, benefits, protections
and immunities set forth in the Credit Agreement.

 

[remainder of page intentionally blank]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be executed and
delivered as of the date set forth above.

 

 

GUARANTOR:

 

 

 

OWL ROCK CAPITAL CORPORATION II

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACCEPTED:

 

 

 

STATE STREET BANK AND TRUST COMPANY, as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[A&R Non-Recourse Carveout Guaranty Agreement]

 

--------------------------------------------------------------------------------